Merrill Schneider, OSB #77336
merri 1lschne ider@sclmei derlaw .com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON



 THEODORE REEDER,                                                         3:16-CV-01911-AA
       Plaintift:
                                                                 ORDER FOR ATI'ORNEY
        v.                                                  FEES UNDER 42 U.S.C. § 406(b)

 COMMISSIONER OF SOCIAL SECURITY,
       Defendant.




       The court finds and orders an attorney fee of$6,274.50 pursuant to 42 U.S.C. § 406(b).




       Dated this   /shJay of      <9~                    , 2018.




                                                   Ann Aiken
                                                   United States District Court Judge
